Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00355-CV

Forrest M. MIMS, Minnie Mims, Ray Reininger, Deborah Reininger, Glenn Thompson, Annette
                 Thompson, Blake C. Brock, and Annette Dannelly-Silva,
                                     Appellants

                                            v.

                                   CITY OF SEGUIN,
                                       Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
              Trial Court Nos. 17-1304-CV-B, 17-1305-CV-C, 17-1306-CV-A,
                             17-1492-CV-A & 17-1306-CV-A
                          Honorable Gary L. Steel, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the case is REMANDED for further proceedings. We ORDER that appellants
are awarded costs they incurred related to this appeal.

      SIGNED July 21, 2021.


                                             _____________________________
                                             Rebeca C. Martinez, Chief Justice